Citation Nr: 1116913	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-41 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Propriety in the reduction of degenerative joint disease with right shoulder impingement from 40 percent to 20 percent, effective June 1, 2009.

2. Propriety in the reduction of left shoulder impingement from 30 percent to 20 percent, effective June 1, 2009.  

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant, also referred to as the Veteran, served on active duty from March 1972 to November 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2009 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that denied TDIU and effected the above styled reductions in the Veteran's bilateral shoulder disorders. 

In January 2009 the Veteran testified before the RO at a pre-reduction hearing and in October 2010 he testified before the undersigned at a Travel Board hearing.  Transcripts of these proceedings have been associated with the claims file.    

The matter of entitlement to a TDIU is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1. An August 1994 rating decision awarded the Veteran service connection for a bilateral shoulder disorder, rated 10 percent, effective December 1, 1992.  Subsequent rating decisions further increased the Veteran's ratings for the shoulders and most recently the Veteran's ratings were increased to 40 percent, effective March 17, 2005 (right shoulder) and 30 percent, effective June 1, 2005 (left shoulder).    

2. A July 2008 rating decision, mailed to the Veteran with a cover letter that same month, proposed to reduce his rating for the right shoulder from 40 percent to 10 percent; a March 2009 rating decision implemented the reduction, but found that a 20 percent rating was now warranted, effective June 1, 2009.

3. A July 2008 rating decision, mailed to the Veteran with a cover letter that same month, proposed to reduce his rating for the left shoulder from 30 percent to 10 percent, effective June 1, 2009; a March 2009 rating decision implemented the reduction, but found that a 20 percent rating was now warranted effective June 1, 2009.

4. The reduction in the Veteran's rating for the right shoulder was based on VA examinations and private medical evidence showing that his disability picture met the criteria for a 20 percent (but no higher) schedular rating, and was implemented substantially in accordance with governing regulatory due process provisions.

5. The reduction in the Veteran's rating for the left shoulder was based on VA examinations and private medical evidence showing that his disability picture met the criteria for a 20 percent (but no higher) schedular rating, and was implemented substantially in accordance with governing regulatory due process provisions.


CONCLUSIONS OF LAW

1. The reduction in the rating for the Veteran's right shoulder disorder from 40 percent to 20 percent, effective June 1, 2009 was proper; restoration of such rating is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.500, 4.71a Diagnostic Code (DC) 5201 (2010).

2. The reduction in the rating for the Veteran's left shoulder disorder from 30 percent to 20 percent, effective June 1, 2009 was proper; restoration of such rating is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.500, 4.71a DC 5201 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the RO's reduction of the disability rating for his service-connected bilateral shoulder disorder from 40 percent (right shoulder) and 30 percent (left shoulder) to 20 percent for both shoulders effective June 1, 2009 was improper as the severity of his bilateral shoulder disorders has remained constant since the grant of service connection.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

"Staged" ratings are appropriate where the factual findings show distinct time periods when a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right and left shoulder disorders are rated under DC 5201 (for limitation of arm motion).  Under DC 5201, a 20 percent rating (major or minor arm) is warranted for limitation of motion of the arm at shoulder level; 30 percent (major arm) and 20 percent (minor arm) ratings are warranted for limitation of motion midway between the side and shoulder level; 40 percent (major arm) and 30 percent (minor arm) ratings are warranted for limitation of arm motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a.  

DCs 5200, 5202, and 5203 require ankylosis of the shoulder, impairment of the humerus, and impairment of scapula or clavicle.  38 C.F.R. § 4.71a.  The Veteran's left and right shoulder disabilities are not shown to be manifested by such pathology.

Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  (90 degrees abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.)

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Factual Background

Service treatment records show that the Veteran sustained a traction injury to both shoulders in 1988/1989 and was subsequently diagnosed with bilateral shoulder impingement.  By rating decision dated in August 1994 the RO granted service connection for bilateral shoulder disorders effective December 1, 1992.  By rating decision dated in July 2005 the RO increased the rating for the right shoulder to 30 percent and the left shoulder to 20 percent, effective March 17, 2005.  Subsequently, by rating decision dated in August 2006 the RO further increased the Veteran's rating for the right shoulder to 40 percent, effective March 17, 2005 and for the left shoulder to 30 percent, effective June 1, 2005.

On June 2008 VA examination the examiner noted the Veteran to be left handed.  The Veteran reported that his shoulder problems had worsened since service and that he had had no subsequent injury. He reported experiencing shoulder pain on a daily basis (left greater than right) that interfered with his sleeping.  The Veteran had pain with overhead activity but the shoulders appeared stable.  He reported no physical therapy or injections within the year prior.  While working the Veteran's ability to mop was limited and at home he decreased his driving and eliminated yard work due to unpredictable flare-ups.  Inspection of the shoulders was normal.  There was no tenderness to the acromioclavicular joints.  Range of motion testing of the right shoulder revealed abduction to 180 degrees, flexion to 160 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees.  Range of motion testing of the left shoulder revealed abduction and flexion to 160 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees.  The examiner noted that all findings were with end-of-range pain but without additional limitation on repetitive use.  Both shoulders were noted to have normal supraspinatus strength.  The diagnosis was impingement syndrome of the left shoulder and degenerative joint disease (DJD) of the right shoulder.      

An August 2008 private evaluation noted findings of "Active Range of Motion," of abduction to 90 degrees (right) and 80 degrees (left) and flexion to 80 degrees bilaterally. 

A January 2009 outpatient treatment record notes that the Veteran had pain on palpation of the left shoulder with diminished range of motion due to pain.  

On February 2009 VA re-examination the examiner noted that the Veteran had no objection to the history regarding his shoulders but indicated a need for re-examination.  On examination the Veteran had tenderness to the acromioclavicular joint of the left shoulder without right shoulder tenderness.  Range of motion testing of the right shoulder revealed abduction to 120 degrees, flexion to 90 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees.  Range of motion testing of the left shoulder revealed abduction to 110 degrees, flexion to 90 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees.  The examiner noted that all findings reflected end of range of motion pain but no additional limitation on repetitive use.  The shoulders appeared stable bilaterally with decreased supraspinatus strength on the left.  The Veteran was noted to have difficulty dressing.    

At the October 2010 Travel Board Hearing the Veteran testified that he suffered from pain in his shoulders on a daily basis, that he had limited range of motion with popping and cracking of the joints, and that he had difficulties with activities of daily living.  

Analysis

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction). 

The Veteran received appropriate notice with respect to the proposed reduction in July 2008.  In compliance with 38 C.F.R. § 3.105(e), the Veteran was advised by a July 2008 rating decision and a July 2008 cover letter that reductions were proposed and that he had 60 days to respond/submit additional evidence.  He requested and was afforded a pre-reduction hearing in January 2009.  

The Veteran has had ample opportunity to respond to all notices/supplement the record, and is not prejudiced by any technical notice deficiency that may have occurred during the process.  Significantly, neither he nor his representative has alleged that notice in this matter was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

Next, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of that section become applicable.  Here, since the 40 and 30 percent evaluations were granted in August 2006, effective March 17, 2005 and June 1, 2005, and reduced to 20 percent each in March 2009, effective June 1, 2009, they had not been in effect for the requisite period of time. As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable in this instance.


The analysis now proceeds to consideration of whether or not the evidence regarding the manifestations of the left and right shoulder disorders supported the reductions from the 40 and 30 percent ratings previously assigned.  

As above, under DC 5201, 40 percent (major arm) and 30 percent (minor arm) ratings are warranted for limitation of arm motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a.  It is noteworthy that the RO apparently rated the Veteran's right arm as his major extremity even though the evidence shows that the Veteran is left handed.  However, the Board finds that the Veteran is not prejudiced as the instant appeal deals with the propriety of the reductions of his ratings to 20 percent and under DC 5201 such rating is warranted for limitation of arm motion to shoulder level regardless of whether the major or minor arm is affected. 

The Veteran showed improved range of motion of full abduction and 160 degrees flexion (right) and abduction and flexion to 160 degrees (left).  His flexion and abduction subsequently dipped lower to abduction to 90 degrees (right) and 80 degrees (left) and flexion to 80 degrees bilaterally on the August 2008 "Active Range of Motion" private evaluation.  The Veteran's range of motion then improved to abduction to 120 degrees (right) and 110 degrees (left) with bilateral flexion to 90 degrees on February 2009 VA examination.  

In summary, while the Veteran has displayed limitation of the arm to shoulder level, at no time during the period of consideration have the range of motion findings of either shoulder met or approximated limitation of arm motion to midway between side and shoulder level or 25 degrees from the side.  Consequently, the record shows that the criteria for 40 and 30 percent ratings for left and right shoulder disorders clearly were not met, and that reductions from such ratings were warranted based on the factual evidence of record.

Next for consideration is whether or not whether intermediate ratings may have been warranted.  Inasmuch as the Veteran is neither shown, nor alleged, to have limitation of motion of either arm to midway between side and shoulder level (45 degrees) during the period of consideration, the criteria for the higher intermediate rating of 30 percent for the major arm, it follows that a higher 30 percent rating for the dominant extremity is likewise is not warranted.

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to bilateral shoulder disability that are not encompassed by the rating assigned.  The functional impairment shown (decreased range of motion) is encompassed by the criteria for the schedular rating assigned.  See 38 C.F.R. § 4.71a DC 5201.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, inasmuch as it is currently on appeal before the Board, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In summary, the Board finds that the reductions in the Veteran's ratings for left and right shoulder disorders were accomplished in accordance with regulatory procedural guidelines, and were supported by the factual evidence of record.  The preponderance of evidence is against the claims, and the benefits sought must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Initially, the Board points out that the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were explained to the Veteran in adequate detail in a July 2008 letter prior to the rating reduction in March 2009, and he was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction.  

Furthermore, the Veteran's pertinent treatment records have been secured.  The Board notes the Veteran's allegation (in his January 2009 and October 2010 hearing testimony) that the June 2008 and February 2009 VA examiner and his August 2008 private provider "forced" his shoulders during range of motion testing and that the examinations are therefore inadequate.  He also testified that previous examinations had varied as to the manner that range of motion testing was conducted.  Notably, the governing regulations and criteria do not stipulate the manner of range of motion testing other than that a goniometer be used for accurate measurements.  See 38 C.F.R. § 4.46, 4.71a DCs 5200-5203.   

Additionally, in January 2010 correspondence the Veteran's representative alleged that the Veteran's June 2008 VA examination was inadequate as the examiner did not review the claims folder, did not use a goniometer, and did not conduct repetitive testing on ranges of motion.  Regarding the claims file review, the Board notes that where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  It is also noteworthy that the examiner took a medical history of the Veteran and he was also afforded an opportunity to provide an amended/corrected history on the February 2009 VA re-examination.  For these reasons the Board does not find the non-review of the Veteran's claims file to be fatal to the adequacy of the examinations.  In the Travel Board hearing, and in response to a question on whether the examiner tested the Veteran's shoulders for ranges of motion, the Veteran testified that the VA examiner "had some type of object, um, some type of long object." Thus, the Board finds that ranges of motion were tested using a goniometer in accordance with 38 C.F.R. § 4.46 (providing for accurate measurement in testing).  In light of this testimony, and considering there is no evidence corroborating the allegation that the examiner did not use a goniometer, the Board finds the ranges of motion to be accurate and adequate.  Finally, the report of February 2009 VA re-examination notes that the examiner conducted repetitive range of motion testing, contradicting the Veteran's representative's allegation.    
  
Considering retesting of the Veteran's ranges of motion in February 2009, and in conjunction with the June 2008 VA examination, the Board finds that the Veteran has been provided with an adequate VA examination.  The examiner expressed familiarity with the history of the Veteran's disabilities, and conducted a thorough examination of the Veteran, noting all findings necessary for proper determinations in the matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Reduction of the Veteran's degenerative joint disease with right shoulder impingement from 40 percent to 20 percent, effective June 1, 2009 was proper.

Reduction of the Veteran's left shoulder impingement from 30 percent to 20 percent, effective June 1, 2009 was proper.


REMAND

The Veteran contends that he is unemployable, primarily as a result of his service-connected disabilities.  He testified accordingly in his October 2010 Travel Board hearing and indicated that a VA doctor expressed a similar opinion (although he did not indicate whether such was an oral or written opinion).  However, after reviewing the claims file, the Board is of the opinion that additional development of the record is warranted prior to further consideration of the claim.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability due to service-connected disability.  When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned.  38 C.F.R. § 4.16(a).  Where, as here, there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  Disabilities of one or both upper extremities will be considered one disability.  Id.  

The Veteran meets the percentage standards for a TDIU (due to disabilities of the upper extremities that combine to 40 percent under 38 C.F.R. § 4.16(a)(1) and combined rating of 70 percent).  However, that does not end the inquiry.  The Board must still determine whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

The Veteran has not had an examiner review the record and evaluate the collective effect of his service-connected disabilities alone on his ability to secure or follow substantially gainful employment.  Such a review is relevant to the Veteran's appeal and would be helpful to the Board in reaching its determination, especially in light of the Veteran's complex disability picture including significant non-service-connected disabilities that might interfere with employment (such as partial amputation of the upper extremity).  

Also, at the October 2010 Travel Board hearing the Veteran testified that he received VA treatment on a regular basis for his service-connected disabilities.  Review of the record reveals that the most recent VA outpatient treatment records are from September 2009.  As the Veteran has identified current VA treatment and as such records are constructively of record, they must be sought.  

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received since September 2009.  

2. The RO should then schedule the Veteran for an examination to determine the extent of the collective impairment caused by his service-connected disabilities.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

In particular, the examiner must render an opinion, with complete rationale, as to whether or not the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  In so doing, the examiner must describe the extent of Veteran's functional impairment and how it impacts his ability to do both physical and sedentary work.

Please note, substantially gainful employment suggests a living wage and is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of that material in any report generated as a result of this remand.

3. When the foregoing actions have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


